DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 06/05/2022, claims 1-10 and 18 are pending.
Claims 1 and 18 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mafi (US 2013/0011535A1, previously cited) in view of Brennan (US 10,602,879 B2, previously cited)
Regarding claim 1, Mafi discloses
A smoker (airflow regulated smoker, see title) for placement in an enclosed cooking environment with food (see fig.3 and para.0020 recites: “As shown in FIG. 3, this may permit example embodiment smoker 100 to be placed in a grill or in an outdoor cooking enclosure”), the smoker (airflow regulated smoker, see title) comprising: 
a body (body 105, see fig.1) defining an internal cavity sized to contain a smoking material (claim 1 recites: “a body defining an internal cavity sized to contain a smoking material”) and fit within the enclosed cooking environment (see fig.3 and para.0020 recites: “...grill or in an outdoor cooking enclosure”); 
a moveable lid (lid 110, see fig.1 and para.0018: “lid 110 is …rotated away from body 105 to which it may be hinged”) joined to the body (body 105, see fig.1) that removably encloses an access point in the body (access point in the body 105, see fig.1. Claim 4 recites: “a lid that removably encloses the access point”), wherein, 
the body (body 105) includes at least one air inlet (inlet apertures 150, fig.2) at a bottom of the body (bottom surface of the body 105), the lid (lid 110) includes a plurality of exhaust openings (exhaust slits 115 , see fig.1) spaced across the lid (lid 110) and apart from the air inlet (inlet apertures 150) in the smoker (smoker 100), and the exhaust openings (exhaust slits 115) exhaust smoke from partial combustion of the smoking material when heated in the smoker (see para.0021 and 0024); and 

Mafi does not explicitly disclose a cover secured to the lid by a plurality of rods extending from the lid and configured to move with the lid, wherein the cover is spaced above the exhaust openings in the lid and completely covers the exhaust openings in the lid so the exhaust openings are not visible when viewing the smoker directly from the top with the lid closed so as to prevent falling material from the enclosed cooking environment from blocking or entering the exhaust openings in the lid, and wherein the cover has the same length and width as the lid.  
Brennan discloses a top vent assembly that improves temperature control for a kamado-style grill, comprising:
a cover (cover 112, see fig.2C) secured to the lid (lower portion 114, see fig.2C) by a plurality of rods (upwardly extending structures 120 a and 120 b, see fig.2C) extending from the lid (lower portion 114) and configured to move with the lid (s9ee figs.2-3, the cover 112 moves with the lower portion 114), wherein the cover (cover 112) is spaced above the exhaust openings (openings 16, see fig.1. col.4, lines 39-40: “openings 116 for gases to pass out”) in the lid (lower portion 114. The openings 116 are created by extending structure 120 a and 120 b of a lower portion 114; thus, they are in the lower portion 114) and completely covers the exhaust openings (openings 116) so the exhaust openings (openings 116) are not visible when viewing the smoker (grills 102, see fig.1) directly from the top with the lid closed (see figs.1-2, openings 16 are completely covered by the cover 112 from the top; thus, it is not visible when viewing the grills 102 directly from the top with the lower portion 114 closed, see figs.2A-C) 

    PNG
    media_image1.png
    562
    633
    media_image1.png
    Greyscale

Annotated fig.2A of Brennan

so as to prevent falling material from the enclosed cooking environment from blocking or entering the exhaust openings in the lid (“to prevent falling material…the lid” is an intended use of having the cover on the top of the exhaust openings. By having the same structures which the cover 112 on the top of the exhaust openings 116, the cover 112 would be able to perform the same intended use with the claim), and wherein the cover (cover 112) has the same size as the lid (see figs.4A, the cover 112 and the lower portion 114 are cylindrical in shape and have the same size. Col.6, lines 31-33 recites: “other suitable shape such as hexagonal, octagonal or the like can be used for the vent 100 and its elements without departing from the scope and spirit of the invention”. Thus, one of the ordinary skills could make the vent 100 in the shape of a rectangular. By having the same size, the cover 112 and the lower portion 114 could have the same length and width as claimed).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date utilize the teachings and incorporate structures as taught by Brennan into the Mafi’s smoker such that the cover of Brennan secured to Mafi’s lid by a plurality of rods extending from the lid and configured to move with the lid, wherein the cover is spaced above the exhaust openings in the lid and completely covers the exhaust openings in the lid so the exhaust openings are not visible when viewing the smoker directly from the top with the lid closed so as to prevent falling material from the enclosed cooking environment from blocking or entering the exhaust openings in the lid, and wherein the cover has the same length and width (same size) as the lid. The modifications facilitate control of the amount of smoke able to pass out of the smoker (see col.5, lines 15-18 of Brennan).

Regarding claim 2, Mafi further discloses the lid (lid 110, see fig.1) includes a plurality of exhaust openings (exhaust slits 115, see fig.1 and claim 1) that are slits opposite the air inlet (inlet apertures 150, fig.2).
Regarding claim 4, Mafi further discloses the body (body 105, fig.1) is continuous and completely encloses the cavity (the part inside the body 105, fig.1) with the exception of only the exhaust openings (exhaust slits 115, see fig.1 and claim 1), the air inlet (inlet apertures 150, fig.2), and an access point (access point, see claim 4).
Regarding claim 5, Mafi further discloses the lid (lid 110, fig.1) is attached to the body (body 105, fig.1) by a hinge and a latch (see claim 5, wherein the lid is attached to the body by a hinge and a latch).
Regarding claim 6, Mafi further discloses 	a bottom of the body (body 105, fig.1) is curved, and wherein the air inlet (inlet apertures 150, fig.2) is at a bottommost point of the curved bottom surface (see claim 6 and fig.2, wherein the bottom of the body is curved, and wherein the exhaust point is at a bottommost point of the curved bottom surface).
Regarding claim 7, Mafi further discloses the body is an elliptic cylinder extending longest in a height direction (see claim 7, wherein the body is an elliptic cylinder extending longest in a height direction).
Regarding claim 8, Mafi further discloses the exhaust opening are four apertures spaced in the height direction along the bottom (see claim 8,wherein the exhaust point is four apertures spaced in the height direction along the bottom).
Regarding claim 9, Mafi further discloses the body has an internal volume of 60 cubic inches, and wherein each of the four apertures has a diameter of 0.08 inches (see claim 9, wherein the body has an internal volume of approximately 60 cubic inches, and wherein each of the four apertures has a diameter of approximately 0.08 inches).
Regarding claim 10, Mafi further discloses an attachment point configured to receive a removable handle (see claim 10, wherein an attachment point configured to receive a removable handle).
Regarding claim 18, Mafi discloses 
A smoker (airflow regulated smoker, see title) comprising: 
a body (body 105, see fig.1) defining an internal cavity (claim 1 recites: “a body defining an internal cavity sized to contain a smoking material”), wherein the body (body 105) includes at least one air inlet (inlet apertures 150, fig.2) located at the bottom of the body (bottom surface of the body 105) and a plurality of exhaust openings (exhaust slits 115 , see fig.1) in a moveable lid (lid 110) that opens and closes a top of the body (top of the body 105) opposite the air inlet (inlet apertures 150) in the body (body 105) to permit, with the air inlet (inlet apertures 150), flow into and out of the body (see para.0021-0022, “exhaust slits 115 may be placed in lid 110…to permit even through-flow exhausting from body 105” and “inlet apertures 150 are located at areas where air will flow into smoker 100”); and 

wherein the plurality of exhaust openings (exhaust slits 115) are spaced across the lid (lid 110, see fig.1 wherein the exhaust slits 115 are spaced across the lid 110) and apart from the air inlet (inlet apertures 150, see fig.2) in the smoker (smoker 100), 

Mafi does not explicitly disclose a cover secured to the moveable lid over the exhaust openings by a plurality of rods extending from the lid, 
wherein the cover is spaced above the exhaust openings and completely covers the exhaust openings so the exhaust openings are not visible when viewing the smoker directly from the top with the moveable lid closed, wherein the cover does not interfere with the flow, and wherein the cover is moveable relative to the body only with movement of the moveable lid, and wherein the cover has the same length and width as the lid.  
Brennan discloses a top vent assembly that improves temperature control for a kamado-style grill, comprising:
a cover (cover 112, see fig.4A) secured to the moveable lid (lower portion 114, see figs.2-4A. The lower portion 114 in figs.2-3 is movable) over the exhaust openings (openings 16, see fig.1. col.4, lines 39-40: “openings 116 for gases to pass out”) by a plurality of rods (upwardly extending structures 120 a and 120 b, see fig.4A) extending from the lid (lower portion 114), 
wherein the cover (cover 112) is spaced above the exhaust openings (openings 116) and completely covers the exhaust openings (openings 116) so the exhaust openings (openings 116) are not visible when viewing the smoker (grill 102) directly from the top with the moveable lid (lower portion 114) closed ((see figs.1-2, openings 16 are completely covered by the cover 112 from the top; thus, it is not visible when viewing the grills 102 directly from the top with the moveable lower portion 114 closed, see figs.2A-C)

    PNG
    media_image1.png
    562
    633
    media_image1.png
    Greyscale

Annotated fig. 2A of Brennan

wherein the cover (cover 112)  does not interfere with the flow (flow is exhausted through openings 116), and wherein the cover (cover 112)  is moveable relative to the body (body of the grill 102) only with movement of the moveable lid (see fig.2C and 3 and col.2, lines 55-57: “the cap can be pivoted relative to the base about a pivot point formed by a screw which connects the cap to the base , so as to open the entire chimney”, wherein the cap 110 includes the cover 112 and lower portion 114 which securably attached to the cover 112. The cover 112 is movable as shown in fig.2C and 3 relative to the body of the grill 102 with movement of the moveable lover portion 114), and 
wherein the cover has the size as the lid (see figs.4A, the cover 112 and the lower portion 114 are cylindrical in shape and have the same size. Col.6, lines 31-33 recites: “other suitable shape such as hexagonal, octagonal or the like can be used for the vent 100 and its elements without departing from the scope and spirit of the invention”. Thus, one of the ordinary skill could make the vent 100 in the shape of a rectangular. By having the same size, the cover 112 and the lower portion 114 could have the same length and width as claimed).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings and incorporate structures as taught by Brennan into the Mafi’s smoker such that the cover of Brennan secured to Mafi’s moveable lid over the exhaust openings by the plurality of rods extending from the lid, wherein the cover is spaced above the exhaust openings and completely covers the exhaust openings so the exhaust openings are not visible when viewing the smoker directly from the top with the moveable lid closed, wherein the cover does not interfere with the flow, and wherein the cover is moveable relative to the body only with movement of the moveable lid, and wherein the cover has the same length and width (same size) as the lid.  The modifications facilitate control of the amount of smoke able to pass out of the smoker (see col.5, lines 15-18 Brennan).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mafi in view of Brennan as applied to claim 1 above, and further in view of Mafi (US2014/0154381A1, previously cited)
Regarding claim 3, Mafi/ Brennan discloses substantially all the claimed limitations as set forth. Mafi further discloses the cavity (the part inside the body 105, fig.1) has a volume of about 60 cubic inches, and wherein a flow is about 0.0009 to 0.0021 grams per second of oxygen (the cavity has a volume of approximately 60 cubic inches, and wherein the oxygen flow is approximately 0.002 grams per second, claim 3) when the smoker is heated in an atmospheric cooking environment over 200 degrees F. (cooking environments of 200+ degrees Fahrenheit, par.0016)
However, Mafi/ Brennan does not disclose the smoking material has a porosity of at least 0.3.
Mafi (‘381) discloses a smoking article the smoking material has a porosity of at least 0.3 (claims 11 and 10 disclose: “the smoking material is pieces of wood leaving about 30% or more open volume in the body. The smoking material are wood chips or pellets having a packing density of up to about 70%.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Mafi and Brennan to include the smoking material has a porosity of at least 0.3 as taught by Mafi (‘381) in order to flow a limited oxygen flow into an inlet of the body so as to exhaust smoke from an outlet of the body opposite the inlet and into the low-exhaust cooking space (claim 1 of Mafi ‘381).
Response to Arguments
Claim Objections: the amendment(s) has overcome the previous claim objections. Thus, the previous claim objections are withdrawn.
Claim Rejections - 35 U.S.C. §112(a): the arguments are persuasive. Therefore, the 112(a) rejections are withdrawn.
Claim Rejections - 35 U.S.C. §112(b): the amendment(s) has overcome the previous 112(b) rejections. Thus, the previous claim rejections are withdrawn.
Claim Rejections - 35 U.S.C. §103
Claim 18 recites the limitation: "wherein the cover is moveable relative to the body only with movement of the moveable lid”. Applicant's arguments filed in the Remarks, pages 3-4, have been fully considered but they are not persuasive because:
First, pages 3-4 in the Remark recites: " this secured arrangement precludes unsecured configurations between the cover and lid, instead requiring non- removable relationships such as bolting or welding where the cover and lid move strictly together". This feature/ structure “secured arrangement” or “non- removable relationships such as bolting or welding” does not in the claim language (for example, not recited in independent claim 18); therefore, no patentable weight is given. Please see MPEP 2111.01, section II: It Is Improper to Import Claim Limitations From the Specification. If the Applicant believes this feature distinguishes from the prior arts, the Examiner respectfully suggests the Applicant to incorporate this feature into the claim language so that it has patentable weight.
As shown in figure 2 and para.0028 of the current application, the cover 250 is attached to the lid 210.  The lid 210 is hinged to the body 205 so that the lid 210 is moved when it changes the positions from closing to opening the body 205 or vice versa. By attaching to the lid 210, the cover is moveable relative to the body 205 only with the movement of the lid from closing to opening the body 205 or vice versa.  Therefore, in light of the specification of the current application, the movement of “the lid 210” and “the cover 250” is interpreted as the action of pivoting of the lid and cover to open and close the body 205 as shown in figure 2 and para.0028.
Similarly, as shown in fig.3 of Brennan, the cover 112 is attached to the lid 114. When the lid 114 is pivoted to open/close the body of the grill, the cover 112 is changed its’ position(s) only with the change of the lid 114’s position(s) because of the attachment between the cover 112 and lid 114. Therefore, one of the ordinary skills would use the cover 112 and lid 114 of Brennan to fulfill the limitation “the cover is moveable relative to the body only with movement of the moveable lid” in order to open and close the smoker’s body.
Furthermore, the Examiner respectfully disagree with the Applicant’s argument in the Remark, page 4: “it is not secured to, but moveable relative to, lower portion 114, applied as the lid. See Brennan, Col. 4, 11. 55-60 ("cover 112 is rotatable relative to the lower portion 114"); FIG. 4B, elements 112, 120 (no bolt or secure connection to cover 112). Where the rejection cites FIGS. 2C and 3 and Column 2 of Brennen for this feature, there is no disclosure of the recited strict co-movement of cover 112 and lower portion 114. See Brennan, Col. 2, 11. 48-57 (cover is rotatable while lower portion of cap is not, to "adjust[] the size of the space" formed between lower portion and cover)”. The limitation in claim 18 requires: “the cover is moveable relative to the body only with movement of the moveable lid”. To response, there is no limitation in the claim required that the cover must secure to the lid by “bolt or secure connection” as cited above. In addition, after reviewing Brennan, Col. 2, 11. 48-57, the Examiner could not find any disclosure in Brennan to prove that the cover 112 is moveable relative to the body of the smoker when the lower portion/lid 114 is stationary or fixed such that “cover is rotatable while lower portion of cap is not” as argued above. In another scenario, both of the cover 112 and the lower portion 114 are movable while the cover 112 could be moved with a higher velocity compared to the lower portion 114 so that the cover appears to be moving with lower portion 114.Therefore, the argument is not persuasive because there is no evidence to show that the cover 112 is moveable relative to the body of the smoker when the lower portion/lid 114 is stationary or fixed. In fact, col.2, lines 55-57 in Brennan discloses “the cap can be pivoted relative to the base about a pivot point formed by a screw which connects the cap to the base, so as to open the entire chimney”, wherein the cap comprises both cover 112 and lower portion/ lid 114. By attaching together, cover 112 and lower portion/ lid 114 needs to move together relative to the base 114 as shown in col.2, lines 55-57 and figure 3 of Brennan.
Second, regarding to the arguments about the motivation of claims 1 and 18, the Examiner respectfully disagree with the Applicant. 
“RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-RECOGNIZED EQUIVALENTS, OR LEGAL PRECEDENT
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning) (See MPEP 2144).
In this case,  in Brennan, the cap 110, including the cover 112 and lid 114, “ increases air flow and temperature control for outdoor cooking/smoking appliances” (see abstract). Therefore, by incorporating the structures as taught by Brennan in Mafi’535, one of the ordinary skills in the art would realize that it facilitates the control of smoke passing out of the smoker. 
The sizes of the inlets and outlets in Mafi '535 “cause a maximum oxygen flow from the inlet to the exhaust point of approximately 1.5 E-5 to approximately 3.5 E-5 grams per second per cubic inch volume of the internal cavity in an atmospheric cooking environment of at least 200 degrees Fahrenheit” as argued does not affect to the benefit of controlling the smoke to the outside environment of Brennan. The cap of Brennan does not block/prevent the oxygen flowing from the inlet to the exhaust point of Mafi’535. In fact, it just controls the smoke amount(s) from the exhaust point of the smoker to the outside as needed.
Furthermore, Applicant’s argument: “There is otherwise no motivation to combine Mafi '535 and Brennan. The § 132 Declaration of inventor Mafi, submitted June 1, 2020 in this application, establishes a specific problem in Mafi '535 solved by a cover - the in-grill smoker of Mafi '535 is uniquely susceptible to flare-ups from food dripping. See Mafi Dec, 4. This is a problem completely unlike weather or mold ingress that the kamado grill, used outdoors, of Brennan addresses with a cover. See Brennan, abstract; Col. 1, 1. 65 - Col. 2” is not found persuasive. The above solution “uniquely susceptible to flare-ups from food dripping” is just the intended use of the cover in the current application and it is also not in the claim language; therefore, no patentable weight is given. By having the cover of Brennan on top of the lid of Mafi '535 in the modification, the added cover to Mafi '535 would perform the same function of the current application’s cover. In addition, one of the ordinary skills in the art would combine these two references because they are related to smoking apparatuses.
Moreover, the argument “the purposed rationale of controlling the amount of smoke output by the cover is directly contrary to the recited “wherein the cover does not interfere with the flow” is not found persuasive. Controlling the amount of smoke output by the cover does not mean that the cover 112 would prevent the flow as argued. The flow of air from the open top 106 would escape through opening 116 between the cover 112 and lid 114 as shown clearly in figures 2A and 3 of Brennan if the opening 116 opens. Thus, the cover 112 of Brennan does not interfere with the flow of Brennan/ Mafi’535.
For the above reasons, the rejections to claims 1 and/or 18 are respectfully sustained by the Examiner.
Claims 2-10 are rejected by the virtue of their dependency from claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20160252247 A1 discloses an apparatus for a damper cap for a chimney flue includes a top plate having dimensions conforming to a top of the chimney flue. A mechanism is joined to the support structure and the rod for moving the rod in a vertical direction. In an open position the top plate is above the chimney flue to allow smoke to exit and the screen restricts birds and animals from entering. In a closed position the top plate is proximate the chimney flue restricting airflow into and out of the chimney flue and the apparatus is retracted into the flue (see figs.1-3).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761